Citation Nr: 1505166	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-00 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disk disease of the lumbar spine.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and three fellow service members: J.C., K.W., and P.B.




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to May 1998 and July 2004 to April 2005-the Veteran was deployed in Iraq for the latter time period.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from certain rating decisions of the Department of Veterans Affairs (VA)
Regional Office (RO) in North Little Rock, Arkansas:  specifically, a September 2009 rating decision which denied service connection for hearing loss, and an October 2009 rating decision which denied service connection for degenerative disc disease of the lumbar spine.

The Veteran had a travel board hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that proceeding has been associated with the claims file.

The RO entered into the record a July 2007 formal finding on the unavailability of service records for November 1997 to May 1998.  VA has a heightened duty to assist the Veteran in developing his claim when VA records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

Issues Referred

As explained below, the record does not establish that the Veteran suffers from a bilateral hearing loss disability.  Notwithstanding, the Board notes an October 2008 audiology consult, in which a VA audiologist discussed "what the hearing test can and cannot measure, and how being able to detect sounds at very quiet levels won't necessarily make it possible for him to attend to one signal."  The audiologist observed "just the slightest noise made [the Veteran] turn around; it was apparent that his attention was divided."  The Veteran and the audiologist discussed that the Veteran may "not be able to filter out unwanted sounds after not being sure which sounds were important for safety" during service.  

The foregoing suggests that the Veteran may have a cognitive or mental disorder that affects his ability to concentrate.  This matter has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In addition, the Board notes that by rating decision dated September 2010, the RO denied the Veteran service connection for tinnitus.  The Veteran's wife submitted a letter received by VA in October 2010 that stated her observation of the Veteran suffering ringing of the ears as linked to his active service.  Under 38 C.F.R. § 3.156, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Board finds the Veteran's wife's October 2010 statement constitutes such new and material evidence in regard to the Veteran's claim for tinnitus.  As such, the issue of tinnitus is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

The preponderance of the evidence is in favor of finding that the Veteran has degenerative disc disease of the lumbar spine that is etiologically related to a disease, injury, or event which occurred in service.

The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

Service connection for degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

Service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, June 2009 and September 2009 VCAA letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support the claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided an audiogram for compensation and pension purposes in August 2009 and a VA examination for his claimed bilateral hearing loss in August 2010.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records, and conducted appropriate diagnostic, audio tests.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument and witness testimony in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and asked the Veteran targeted questions aimed at fully developing the Veteran's claim.  Further, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, the Veteran's representative presented argument, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established either by showing that a chronic disability or disease, including arthritis, was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease, including arthritis, becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In addition, 38 U.S.C.A. § 1154 (b) (West 2014) provides that in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Notwithstanding, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Lumbar Spine Condition
	
The RO has conceded that the Veteran suffers a lower back disability; the record establishes that, since service, the Veteran has endured L5-S1 discectomy surgery and suffers degenerative disc disease of the lower spine.

At the September 2013 hearing, the Veteran testified that during his deployment, he was a driver/gunner in daily convoy combat-related missions, and was involved in 35 accidents in which his vehicle struck another vehicle, at speeds up to 70 miles per hour.  He stated that two of the accidents were major accidents.  The Veteran asserted that the nature and force of these accidents damaged his lower back.

The Veteran testified that he was treated within a year of release from active service for lower back pain by private physician S.M., but when he contacted the physician for this claim seven years later, she had destroyed the records.  The Veteran testified that Dr. S.M. prescribed him a muscle relaxant for his back pain.  In support of this contention, the Veteran submitted a pharmacy document, with waiver of RO consideration, that reflects he was prescribed muscle relaxant Cyclobenzaprine by Dr. S.M. in December 2005.

The Veteran further submitted a letter dated January 2010 from a doctor of chiropractic (D.C.) who treated the Veteran starting in March 2008 for bilateral lower back and bilateral cervical pain.  The D.C. diagnosed the Veteran with "degenerative joint disease at L5, S1 in the lower lumbar spine."  The D.C. stated: "This young man of 33 years of age when he entered my office had a spine a lot older than his age.  The (sic) only traumatic accidents that [the Veteran] relays to me is the military trauma.  I have to assume this is where his spinal pain began and this is what caused his degeneration of his spine."  

In this case, the Board finds the probative evidence of record at least in equipoise as to if the Veteran's lower spine condition is etiologically related to his military service.  The Veteran and his witnesses' testimony was competent and credible that the Veteran suffered vehicle crashes during his deployment which may have caused trauma to his lower back.  The Veteran has testified and presented evidence, which the Board finds credible, that the Veteran received treatment for lower back pain within one year of release from active service.  Further, the Veteran has submitted a letter from his treating chiropractor who links the Veteran's degenerative lower spine condition to his active service.  

In sum, the Board concludes that the preponderance of the evidence of record is for the Veteran's claim for service connection for a lower back disability; as such, the Board grants the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

While the evidence is clearly in equipoise to support the Veteran's entitlement to service connection for a lower spine disability, the Board notes as well that there is no evidence sufficient to rebut the Veteran's claim by clear and convincing evidence to the contrary, under the heightened standard for Veterans who have serviced in combat situations.  38 U.S.C.A. § 1154 (b); Collette, 82 F.3d at 389.

Hearing Loss

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id., at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record supports that the Veteran was exposed to acoustic trauma during service.  Thus, the main question before the Board is whether the Veteran has a current bilateral hearing loss disability as described in 38 C.F.R. § 3.385.

The Service Treatment Records available do not contain in-service audiograms.  The Veteran's August 2010 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
Average
Left:
(decibel)
10
10
10
10
25
13.75
Right:
(decibel)
10
15
10
10
10
11.25

Maryland CNC testing revealed speech recognition ability of 98 percent in each ear.  The examiner indicated that the Veteran had normal hearing, bilaterally. 

The Veteran's August 2009 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
Average
Left:
(decibel)
10
10
10
10
20
13
Right:
(decibel)
10
10
10
10
15
11

Maryland CNC testing revealed speech recognition ability of 100 percent in each ear.  

Notwithstanding the above which reflect normal limits of hearing for VA purposes, the Veteran has testified and reported during the August 2010 examination that he has struggled with hearing since his military service, especially when he cannot see the speaker and/or there is background noise.  He reported military noise exposure from artillery, mortars, rockets, Humvees, and helicopters in Iraq; he stated that he rarely wore hearing protection because it infringed his ability to communicate.  The Veteran reported to the August 2010 examiner that he has pre- and post-service occupational noise exposure from his work as a police officer with the use of hearing protection during weapons qualification. 

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss as no such disability is established by the medical evidence of record.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225, Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).

The Board appreciates the Veteran's contentions and statements related to his claimed bilateral hearing loss.  Even conceding that the Veteran was exposed to significant noise in service, there is no evidence that the Veteran has been diagnosed with bilateral hearing loss disability by VA standards at any point during the timeframe on appeal.  In this regard, the puretone thresholds and speech recognition results from the above-described VA examination report shows some decreased hearing acuity, but not significant enough to constitute a bilateral hearing loss disability for VA benefits purposes. 

In other words, none of the audiological examinations during the timeframe on appeal revealed auditory thresholds of 40 decibels or greater at any of the prescribed auditory thresholds or speech recognition scores less than 94 percent.  Likewise, no single examination shows at least three auditory thresholds of 26 decibels or greater or a threshold in any one of the frequencies of 40 decibels or greater. 

With respect to the Veteran's contention that he currently has bilateral hearing loss disability, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  A Veteran's statement is sufficiently competent to diagnosis certain conditions, such as tinnitus, but lay persons are not competent to opine as to medical etiology or render medical opinions in other conditions, including hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As a layperson, the Veteran is competent to report that he experiences difficulty hearing.  However, he is not competent to render a diagnosis of a bilateral hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385. 

Absent competent and reliable evidence of a claimed hearing loss disability, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for bilateral hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


